Declarations FINANCIAL INSTITUTION BOND STANDARD FORM #14 For All the Commitments You Make ® 40 Wall Street, New York, NY 10005 CUSTOMER NUMBER DATE ISSUED 06/05/2012 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER NAME AND ADDRESS Item 1. Golub Capital BDC, Inc. (herein called ‘Insured’) 150 South Wacker Drive, Suite 800 Chicago, IL 60606 Frank Crystal & Co., Inc. John Feniello Financial Square 32 Old Slip New York, NY 10005 Item 2.Bond Period: from 12:01 a.m. on 5/30/2012 to 12:01 a.m. on 5/30/2013 standard time. Item 3.The Aggregate Limit of Liability of the Underwriter during the Bond Period shall be $1,000,000. Item 4.Subject to Section 4 and 11 hereof, the Single Loss Limit of Liability is $1,000,000. and the Single Loss Deductible is $15,000. Provided, however, that if any amounts are inserted below opposite specified Insuring Agreements or Coverage, those amounts shall be controlling. Any amount set forth below shall be part of and not in addition to amounts set forth above. Amount applicable to: Single Loss Limit of Liability Single Loss Deductible Fidelity - Blanket Premises Transit Forgery or Alteration Securities Counterfeit Currency Computer Systems Fraud F-30098-B Ed. Date 6/98 Declarations FINANCIAL INSTITUTION BOND STANDARD FORM #14 For All the Commitments You Make ® 40 Wall Street, New York, NY 10005 If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 5.
